          Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

RARE & FINE VINTAGE WATCHES AG,

                      Plaintiff,

v.                                                                  No. 5:20-CV-00249-JKP-RBF

ROBERT MARON, INDIVIDUALLY,
and ROBERT MARON, INC.,

                      Defendants.

                                            ORDER

        This matter is before the Court upon Defendants’ Amended Motion to Dismiss for Lack of

Personal Jurisdiction and Improper Venue and Motion to Dissolve Temporary Injunction. ECF

No. 13. After due consideration of Defendants’ motion, the pleadings and evidence filed by the

parties, including the deposition of Robert Maron and the declaration of Mario Melgar, and the

relevant law, the Court will grant the motion to dismiss for lack of jurisdiction and dismiss this

case.

                                        BACKGROUND

        Plaintiff Rare & Fine Vintage Watches AG (“R&F”) initiated this action in Bexar County

District Court on January 27, 2020, alleging claims for breach of contract, promissory estoppel,

conversion, fraud, and theft. ECF No. 1-1 at 6-8. Defendants Robert Maron, Individually, and

Robert Maron, Inc., removed the action to federal court on March 1, 2020, based on diversity.

ECF No. 1. R&F is a Swiss corporation domiciled and doing business in Switzerland. Id. at 2.

Robert Maron, Individually, resides in and is a citizen of the State of California. Id. Robert

Maron, Inc. is a corporation organized and existing under the laws of California with its principal
          Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 2 of 7




place of business in Thousand Oaks, California. Id. Plaintiff seeks recovery of a watch it claims

has a value of at least $1,000,000. Id.

       On March 17, 2020, following a hearing, this Court denied Defendants’ motion to

dismiss for improper venue, granted limited discovery on the issue of personal jurisdiction, and

held the matter of the injunction in abeyance pending ruling on the jurisdictional issue. See ECF

No. 22. On June 5, 2020, this Court granted R&F’s motion to file a short surreply (ECF No. 32)

and denied R&F’s motion to exclude portions of defendant’s reply (ECF No. 36). The amended

motion to dismiss for lack of personal jurisdiction is now ripe for ruling.

                                      LEGAL STANDARD

       The Texas Supreme Court has interpreted the Texas long-arm provisions as conferring

personal jurisdiction over nonresidents whenever consistent with constitutional due process.

Ham v. La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993). Accordingly, District Courts

may exercise personal jurisdiction over a defendant “if the defendant has ‘certain minimum

contacts with [the State] such that the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.”’ Guidry v. United States Tobacco Co., 188 F.3d 619 (5th Cir.

1999) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       When a non-resident defendant challenges personal jurisdiction, the plaintiff bears the

burden of making a prima facie showing of jurisdiction. Luv N’ Care, Ltd. v. Insta-Mix, Inc., 438

F.3d 465, 469 (5th Cir. 2006). Allegations in the plaintiff's complaint are taken as true except to

the extent that they are contradicted by affidavits presented by the defendant. Wyatt v. Kaplan,

686 F.2d 276, 282-83 n.13 (5th Cir. 1982). Any genuine, material conflicts between the facts

established by the parties' affidavits and other evidence are resolved in favor of the plaintiff.

Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 1061, 1067 (5th Cir. 1992). The Court



                                                 2
          Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 3 of 7




will not, however, accept conclusory allegations of fact as true. Panda Brandywine Corp. v.

Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir. 2001). Once the plaintiff makes a prima

facie showing of personal jurisdiction, the burden shifts to the defendant to demonstrate that

exercising jurisdiction over the defendant would be so unfair and unreasonable as to violate due

process. Bullion v. Gillespie, 895 F.2d 213, 216 (5th Cir. 1990).

       General jurisdiction may be found when the defendant’s contacts with the forum state are

substantial, continuous, and systematic. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414-19 (1984). The “continuous and systematic contacts test is a difficult one to meet,

requiring extensive contacts between a defendant and a forum.” Johnston v. Multidata Sys. Int’l

Corp., 523 F.3d 602, 609 (5th Cir. 2008). To confer general jurisdiction, a defendant must have a

business presence in the forum state. Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d

694, 717 (5th Cir. 1999). Injecting a product, even in substantial volume, into a forum’s “stream

of commerce,” without more, does not support general jurisdiction. Bearry v. Beech Aircraft

Corp., 818 F.2d 370, 375 (5th Cir. 1987).

       “Specific jurisdiction exists when the nonresident defendant's contacts with the forum

state arise from, or are directly related to, the cause of action.” Mink v. AAAA Dev. LLC, 190

F.3d 333, 336 (5th Cir. 1999) (citations omitted). A defendant has minimum contacts with the

forum state when it “purposely directed its activities toward the forum state or purposefully

availed itself of the privileges of conducting activities there.” McFadin v. Gerber, 587 F.3d 753,

759 (5th Cir. 2009). The purposeful requirement “prevents jurisdiction from arising from mere

‘random, fortuitous, or attenuated contacts, or from the unilateral activity of another party or a

third person.’” Special Indus. v. Zamil Grp. Holding Co., 578 F. App’x 325, 328 (5th Cir. 2014)

(quoting Burger King v. Rudzewicz, 471 U.S. 462, 475 (1985).



                                                3
          Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 4 of 7




                                           DISCUSSION

1. General Jurisdiction

       R&F has nominally limited its argument to specific jurisdiction but makes arguments that

fall within the ambit of general jurisdiction.

       Robert Maron, Individually, does not have continuous and systematic personal contacts

with Texas. Robert Maron is a California resident who has rarely traveled to Texas and

conducted business in Texas on a limited basis. ECF No. 29-1 at 10-11. Robert Maron, Inc.,

advertises watches for sale on its website and on social media platforms worldwide. ECF No. 29

at 3. Operation of a website that can be accessed in Texas is not sufficient to show continuous

and systematic business activities in Texas because “mere internet presence within a forum does

not generate general jurisdiction.” Head v. Las Vegas Sands, LLC, No. 7:17-cv-00426, 298 F.

Supp. 3d 963, 977, n.118 (S.D. Tex. Mar. 27, 2018) (collecting cases) aff’d Head v. Las Vegas

Sands, LLC, 760 Fed. Appx. 281 (5th Cir. 2019) (per curiam). Moreover, a website that

“amounts to simple advertising,” cannot serve as the basis for general jurisdiction. Id. at 980.

Accordingly, R&F has failed to make a prima facie case of general jurisdiction.

2. Specific Jurisdiction

       R&F’s specific jurisdiction arguments are predicated on WhatsApp, email, and phone

communications between Mario Melgar (“Melgar”) and Robert Maron. R&F contends Robert

Maron and Robert Maron, Inc. sent sixty-nine WhatsApp messages, nine emails, and directed

several telephone calls to Texas beginning October 7, 2019, through November 18, 2019. It is

undisputed that Melgar and Robert Maron communicated via WhatsApp, email, and phone. It is

undisputed these communications were made for the purpose of resolving a dispute between




                                                 4
              Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 5 of 7




R&F and Maron. R&F argues these communications demonstrate Maron purposefully directed

activities to Texas and he is therefore subject to personal jurisdiction in Texas.

           Robert Maron’s deposition testimony demonstrates neither he nor Robert Maron Inc.

purposely directed activities toward Texas. Robert Maron1 (hereinafter “Maron”) testified in

deposition he did not initiate communication with Melgar. ECF No. 29-1 at 4-5. Rather, Melgar

contacted Maron on October 7, 2019. Id. at 3, 10-11. Melgar confirms that he contacted Maron

on this date. ECF No. 29-2. Maron testified he responded to Melgar’s communications rather

than contact R&F directly because Maron received “several warning letters” from R&F’s

counsel not to contact R&F. ECF No. 29-1 at 4. Further, Melgar said to Maron that “he was

Wulf’s attorney and Wulf2 wanted me to talk to him, and I was eager to settle this.” Id.

           Maron testified in his deposition he did not know Melgar’s location during their

negotiations via WhatsApp, email, and phone. ECF No. 29-1 at 4-5. R&F contends Maron must

have known Melgar was in Texas because Melgar had a San Antonio address affixed to his email

and Maron was aware of Melgar’s business relationship with R&F’s San Antonio counsel. Id.

R&F’s conclusion imputes knowledge to Maron, which he denies under oath, stating:

           “You (Plaintiff’s counsel) had told me that somebody from LA was going to take
           over if I couldn't settle this with you, and the next thing I know somebody else
           called me. I had no idea where Mario Melgar was, nor did he represent where he
           was. He told me he was in a different office than you. . . . I had no idea where Mr.
           Melgar was. I never asked him. He never told me.”

ECF No. 29-1 at 5. Consequently, R&F’s conclusions are insufficient to establish Maron was

aware of Melgar’s location during the course of their communications. Panda, 253 F.3d at 868.

Because Melgar could have been anywhere in the world when he communicated via WhatsApp,


1
    Mr. Maron testified on behalf of himself and Robert Maron, Inc. ECF No. 29-1 at 2.
2
    Wulf Schutz is R&F’s principal. ECF No. 29-2.


                                                          5
          Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 6 of 7




email, and phone, reliance on these communications, without more, is “obsolete as proof of

purposeful availment.” Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 791 (Tex.

2005). Thus, R&F does not make a prima facie showing that Maron purposely directed activities

toward the forum state.

       R&F contends Maron committed various torts in Texas based on the communications

with Melgar. Exercising personal jurisdiction “over an out-of-state intentional tortfeasor must be

based on intentional conduct by the defendant that creates the necessary contacts with the

forum.” Walden v. Fiore, 571 U.S. 277, 286 (2014). It is the defendant’s contacts with the forum

that determine whether it “purposefully availed [itself] of the state of Texas.” Old Republic Nat’l

Title Ins. Co. v. Bell, 549 S.W.3d 550, 563 (Tex. 2018). Thus, the Court’s focus is on the

contacts with the forum that the defendant created. Walden, 571 U.S. at 284-286.

       R&F is based in Switzerland and Maron resides and is based in California. The substance

of this lawsuit arises from an alleged debt Maron owes R&F. No Texas resident is alleged to

have been harmed by any tort Maron is alleged to have committed. R&F’s characterization of

Maron as “welcoming” negotiation in Texas and “initiating” communication in Texas is

inconsistent with the evidence presented by the parties. ECF Nos. 29 at 4; 29-1 at 3-5; 29-2; 28-

2. Maron’s deposition testimony demonstrates Maron did not choose Texas as the forum to

negotiate the resolution of the alleged debt. R&F compelled Maron to negotiate in Texas when

its counsel sent him letters demanding he not speak with Wulf and providing two options:

negotiate with Melgar or face litigation. Maron chose negotiation. After Melgar contacted him

on October 7, 2019, Maron communicated with Melgar for the singular purpose of negotiating

the dispute with Wulf. See ECF Nos. 28-2; 29 at 7-9; 29-1.




                                                6
          Case 5:20-cv-00249-JKP Document 45 Filed 06/07/20 Page 7 of 7




                                         CONCLUSION

        Defendant moved for dismissal of this breach of contract and tort case based on a lack of

personal jurisdiction. Plaintiff has attempted to show its prima facie case of personal jurisdiction

based on a combination of contacts with the State of Texas by Defendants: (1) Defendants’ web

and social media presence, which advertise watches for sale and display Defendants’ contact

information and (2) Robert Maron’s communications with Mario Melgar via WhatsApp, email,

and phone made to negotiate the dispute between Maron in California and R&F in Switzerland.

These contacts are not sufficient in themselves, or in combination, to find that Defendants have

purposefully availed themselves of the benefits and protections of the State of Texas and thus

have sufficient minimum contacts with the State for the Court to exercise personal jurisdiction.

Plaintiff did not make a prima facie case as to either general or specific jurisdiction.

Accordingly, the Court GRANTS Defendant’s motion (ECF No. 13) and DISMISSES this case.

        The Clerk of Court is DIRECTED to deny any remaining pending motions as moot and

close this case.

        It is so ORDERED.

        SIGNED this 7th day of June 2020.



                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                 7
